--------------------------------------------------------------------------------

Exhibit 10.1
 
CONFIDENTIAL TREATMENT REQUESTED






EXHIBIT 10.[XX]


MATERIAL IN THIS DOCUMENT HAS BEEN OMITTED PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION1






AMENDED AND RESTATED SECONDARY MATERIALS
PROCESSING AGREEMENT


THIS AMENDED AND RESTATED SECONDARY MATERIALS PROCESSING AGREEMENT (this
"Agreement") is effective as of the 7th day of June, 2005, by and between
STILLWATER MINING COMPANY, a Delaware corporation with its principal place of
business in Montana ("Stillwater"), and POWER MOUNT INCORPORATED, a Kentucky
corporation with its principal place of business in Kentucky ("Power Mount").


WHEREAS, Power Mount and Stillwater previously entered into that certain
Secondary Materials Processing Agreement, dated September 15, 2003 (the
"Previous Agreement"), whereby Power Mount supplied Secondary Materials to
Stillwater and Stillwater processed and refined such Secondary Materials; and


WHEREAS, Power Mount and Stillwater desire to enter into this Agreement to amend
and restate the terms of the Previous Agreement;


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:


1.
DEFINITIONS.



Throughout this Agreement, the following terms shall have the following
meanings:


1.1           Allocated Portion of First Prepayment means, with respect to a
specific Lot, the portion of the First Prepayment allocated to the Lot,
calculated as the product of (i) the First Prepayment and (ii) sum of the
Preliminary Lot Values divided by Offered Metal Value.


1.2           Allocated Portion of First Prepayment Finance Charge means, with
respect to a specific Lot, the portion of the First Prepayment Finance Charge
allocated to the Lot calculated as the product of (i) the First Prepayment
Finance Charge and (ii) sum of the Preliminary Lot Values divided by Offered
Metal Value.

 
___________________________
 
1
[**] Denotes language for which Stillwater Mining Company has requested
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.


 
1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED




1.3           Business Day means every Monday, Tuesday, Wednesday, Thursday and
Friday that is not a day on which banking institutions in the United States are
authorized or obligated by law or executive order to close.


1.4           Estimated Delivery Date means the date estimated by Power Mount
and set forth on the Metal Purchase Form for delivery at the Facility of Offered
Ounces.


1.5           Estimated Ounces means, with respect to a specific Lot, the number
of troy ounces of each Metal estimated by Power Mount to be contained in such
Lot and set forth by Power Mount on a Lot Verification Form.


1.6           Event of Default has the meaning set forth in Section 12.


1.7           Facility means Stillwater's processing complex located in
Columbus, Montana.


1.8           Final Assay means, with respect to a specific Lot, the final
settlement figures expressed as the amount of troy ounces per Short Ton of each
Platinum Group Metal determined in accordance with Sections 8.3 and 8.4.


1.9           Final Dry Lot Weight means, with respect to a specific Lot, the
weight in Short Tons as determined in accordance with Section 8.3.


1.10         Final Lot Value means, with respect to each Metal, the product of
(i) the Final Dry Lot Weight, (ii) the Final Assay and (iii) the Purchase Price
for the Metal.


1.11         Final Ounces means, with respect to each Metal, the product of the
Final Dry Lot Weight and the Final Assay.


1.12         Final Prepayment has the meaning set forth in Section 9.4.


1.13         Final Prepayment Finance Charge means the interest assessed by
Stillwater on the amount of the Final Prepayment and calculated as the product
of (i) the amount of the Final Prepayment prior to deducting the Final
Prepayment Finance Charge; (ii) Stillwater's Cost of Borrowing plus [**] basis
points; and (iii) the number of days from the date of Final Prepayment until the
Value Date divided by 360.


1.14         Firm Price means, with respect to any Metal, a set price per ounce
of a Metal established by Stillwater for settlement on the Value Date, which
price will be based on the Estimated Date of Delivery or the date of actual
delivery, applied on a first-in-first-out basis and subject to adjustment
pursuant to Section 3.2.


1.15         First Prepayment has the meaning set forth in Section 9.2.


1.16         First Prepayment Finance Charge means the interest assessed by
Stillwater on the amount of the First Prepayment and calculated as the product
of (i) the amount of the First Prepayment prior to deducting the First
Prepayment Finance Charge; (ii) Stillwater's Cost of Borrowing plus [**] basis
points; and (iii) the number of days from the date of the First Prepayment until
the Estimated Delivery Date divided by 360.

 
2

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED




1.17         Force Majeure has the meaning set forth in Section 16.1.


1.18         Lot means a quantity of Secondary Materials delivered to Stillwater
as one Shipment or as part of a Shipment and designated by Power Mount based on
the type of automobile catalytic converter.


1.19         Lot Verification Form means the form attached as Appendix B and
completed by Power Mount and Stillwater in accordance with Sections 3.4 and 3.5.


1.20         Material Weight Variance has the meaning set forth in Section 8.2.


1.21         Metal means Platinum, Palladium or Rhodium.


1.22         Metal Purchase Form means the form attached as Appendix A and
completed by Power Mount and Stillwater in accordance with Sections 3.1 and 3.2.


1.23         MSDS means Material Safety Data Sheet.


1.24         Offered Metal Value means, with respect to each Metal, the product
of the (i) Offered Ounces and (ii) the Purchase Price of such Metal.


1.25         Offered Ounces means, with respect to each Metal, the number of
troy ounces offered by Power Mount for purchase by Stillwater, as set forth on a
Metal Purchase Form.


1.26         Party or Parties means Power Mount and Stillwater, individually or
collectively as the context implies, and the successors and assigns of any Party
that shall have become a Party hereto in accordance with the terms hereof.


1.27         Party Result has the meaning set forth in Section 8.4.


1.28         Platinum Group Metals means, collectively, Platinum, Palladium and
Rhodium.


1.29         Preliminary Lot Value means, with respect to each Metal, the
product of (i) the Preliminary Ounces and (ii) the Purchase Price for the Metal.


1.30         Preliminary Ounces means, with respect to each Metal in a specific
Lot, the number of troy ounces of such Metal contained in the Lot, as determined
in accordance with Section 8.2.


1.31         Purchase Price means, with respect to a particular Metal, the Firm
Price per troy ounce if, pursuant to the election of Power Mount, Stillwater has
set the price of such ounces of Metal or, if a Firm Price has not been set, an
estimated price per troy ounce determined by Stillwater in its reasonable
discretion; provided that such estimated price shall not be less than [**]% of
the then current daily Johnson Matthey North America spot price.


1.32         Responsible Officer means, with respect to a Party, an officer
designated in writing by such Party to the other Party as a proper addressee for
notices delivered pursuant to this Agreement.

 
3

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED




1.33         Sample Split means a portion of a Lot sample taken prior to
assaying.


1.34         Secondary Materials means decanned beads and honeycombs only from
manufactured automobile catalytic converter products containing Platinum Group
Metals.


1.35         Second Prepayment has the meaning set forth in Section 9.3.


1.36         Second Prepayment Finance Charge means the interest assessed by
Stillwater on the amount of the Second Prepayment calculated as the product of
(i) the amount of the Second Prepayment prior to deducting the First Prepayment,
the First Prepayment Finance Charge and the Second Prepayment Finance Charge;
(ii) Stillwater's Cost of Borrowing plus [**] basis points; and (iii) the number
of days from the date of the Second Prepayment until the Value Date divided by
360.


1.37         Shipment means a delivery of Secondary Materials of up to 20 Short
Tons delivered to the Facility.


1.38         Short Ton means 2,000 pounds.


1.39         Stillwater's Cost of Borrowing means, at the time of prepayment,
the higher of (1) Stillwater's pretax weighted average cost of debt (as
approximated by reference to Stillwater's most recent filings with the
Securities Exchange Commission pursuant to the Securities Exchange Act of 1934,
as amended) and (ii) Stillwater's pretax weighted average cost of borrowing
under its revolving lines of credit.


1.40         Umpire means an independent analyst listed on Appendix C.


1.41         Umpire Result has the meaning set forth in Section 8.4.


1.42         Value Date means the first Business Day following the date that is
[**] days following the date of actual delivery, subject to extension pursuant
to Sections 5 and 16.2.


2.
TERM.



The initial term of this Agreement shall be for a period of three (3) years
commencing on the effective date hereof and ending June 7th, 2008.  This
Agreement shall be automatically renewed for successive additional periods of
one (1) year unless either Party elects not to renew by providing the other
Party with written notice to that effect at least 180 days prior to the end of
the then current term.  Notwithstanding the foregoing, this Agreement may be
earlier terminated in accordance with the provisions of Section 13 or extended
in accordance with the provisions of Section 16.2.


3.
METAL PURCHASE FORM; FIRM PRICE; LOT VERIFICATION FORM;  RECEIPT AND ACCEPTANCE;


 
4

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED




3.1           Metal Purchase Form.  Power Mount will from time to time send
Stillwater a Metal Purchase Form, a form of which is attached hereto as Appendix
A, wherein Power Mount will offer to Stillwater ounces of Metal ("Offered
Ounces") at a price to be determined by Stillwater and will provide Stillwater
with the Estimated Delivery Date of the Secondary Materials containing such
Offered Ounces.  Power Mount will also indicate on the Metal Purchase Form at
what point in time Power Mount wants Stillwater to set a Firm Price for the
Offered Ounces.  If Power Mount does not indicate at what point in time it wants
Stillwater to set a Firm Price for the Offered Ounces of a particular Metal,
Stillwater will determine the Firm Price of the Offered Ounces of each Metal on
receipt of the Final Assay for the Lot containing such Offered Ounces of
Metal.  Power Mount shall not include on a Metal Purchase Form any Metal that
Power Mount does not reasonably expect to deliver to the Facility within 60 days
from the date of the Metal Purchase Form.  Within three (3) Business Days
following receipt of a Metal Purchase Form from Power Mount, Stillwater will (i)
insert the Purchase Price for each Metal on the Metal Purchase Form; (ii)
determine and insert the Offered Metal Value and the First Prepayment amounts on
the Metal Purchase Form; and (iii) send the completed Metal Purchase Form to
Power Mount via facsimile or email.  Stillwater will match deliveries of Lots
with the applicable Metal Purchase Form according to the Estimated Delivery Date
on a first-in-first-out basis.


3.2           Adjustment of Firm Price.  If Power Mount has indicated on the
Metal Purchase Form that it wants Stillwater to set a Firm Price for a Metal,
Stillwater will set the Firm Price, and use that Firm Price to calculate
payments due Power Mount; except that if actual delivery of the Offered Ounces
does not occur on or before the Estimated Delivery Date, the Firm Price will be
adjusted by Stillwater to account for such delay and the Purchase Price will
thereafter equal such adjusted Firm Price.


3.3           Shipment.  Power Mount will deliver Secondary Materials to the
Facility in the quantities and with the composition in accordance with this
Agreement.  Power Mount will label each Lot based on the type of Secondary
Material contained in such Lot.  Each Shipment must be accompanied by an
MSDS.  Power Mount will bear the costs of shipping the Secondary Materials to
the Facility.  Delivery shall be FOB the Facility.  The Secondary Materials must
be packaged in gaylord boxes unless alternative packaging is pre-approved by
Stillwater.  Catalyst dusts must be packaged in super sacks (bulk bags).


3.4           Lot Verification Form.  Power Mount shall complete the top portion
of the Lot Verification Form for each Lot shipped to Stillwater and send a copy
to Stillwater via facsimile at least two (2) Business Days before the date the
Lot is shipped to Stillwater.  Stillwater will confirm verbally its receipt of
the Lot Verification Form.  Power Mount shall indicate on the Lot Verification
Form, among other things, (i) whether or not Power Mount will have a
representative present for weighing and sampling and (ii) whether or not Power
Mount will exchange assays.


3.5           Receipt and Acceptance.  Stillwater shall notify Power Mount when
Stillwater has received a Lot of Secondary Materials at the
Facility.  Stillwater shall notify Power Mount within three (3) Business Days
following Stillwater's receipt of a Lot of Secondary Materials as to whether
Stillwater will accept or reject that Lot by completing the bottom portion of
the Lot Verification Form and forwarding a copy of the completed form to Power
Mount via facsimile.

 
5

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED




4.
TITLE; RISK OF LOSS; WARRANTIES OF POWER MOUNT; INDEMNIFICATION.



4.1           Title.  Title to the Secondary Materials in any Lot in a Shipment
shall transfer from Power Mount to Stillwater upon receipt and acceptance of
such Lot by Stillwater at the Facility.


4.2           Risk of Loss.  Power Mount shall bear all risk of loss of or
damage to the Secondary Materials during transit to the Facility, and risk of
loss of the Secondary Materials shall pass to Stillwater only upon receipt and
acceptance of the Secondary Materials at the Facility.


4.3           Warranties of Power Mount; Indemnification.  Power Mount warrants
and covenants to Stillwater that Power Mount will have full legal and beneficial
title, free, clear and unencumbered by security interests and liens, to all
Secondary Materials upon purchase by Stillwater, that Stillwater shall upon
purchase, acquire full legal and beneficial title to such Secondary Materials,
free, clear and unencumbered by security interests and liens, and that the
Secondary Materials shall be of the quality set forth in Section 6.1.  Power
Mount shall indemnify and hold Stillwater harmless from and against any and all
costs, losses, expenses, including reasonable attorneys' and expert witness
fees, and damages arising as the result of Power Mount's failure to have full
and unencumbered title as provided in this Section 4.3.


5.
QUANTITIES.



Each Lot included in a Shipment shall be approximately [**] Short Tons, and no
Lot shall be less than [**] Short Tons nor greater than [**] Short Tons.  The
maximum aggregate number of Short Tons that Power Mount may deliver and that
Stillwater will accept from Power Mount at the Facility is [**] Short Tons per
day and [**] Short Tons per week, unless Power Mount obtains Stillwater's prior
written consent to deliver additional Secondary Material.  Stillwater may delay
the receipt date and the Value Date for any Lot that does not meet the
requirements of this Section 5.  In addition, if, as of the end of any calendar
month, the average quantity of Secondary Materials for the previous
three-calendar-month period then ended is less than [**] tons per week, Power
Mount agrees that such quantity will have represented all the Secondary
Materials that Power Mount sent to third parties for processing during such
period and will, upon request from Stillwater, send verification to that effect
reasonably satisfactory to Stillwater.


6.
QUALITY.



6.1           Minimum Quality of Secondary Materials.  Each Lot of Secondary
Materials must have, at a minimum, [**] troy ounces of Metal per Short
Ton.  Power Mount represents and warrants that all Secondary Materials delivered
to Stillwater from Power Mount shall he (i) free of lead, zinc, arsenic,
chlorine, fluorine, mercury, selenium or other deleterious materials and free of
any other impurities the solubility of which will negatively impact the
processing and refining process (as determined solely by Stillwater), (ii) free
of hazardous or toxic materials, and (iii) free of iron, stainless steel and
other scrap.

 
6

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED




6.2           Material Differences in Composition.  If the results of sampling
conducted by Stillwater indicate that a Lot of Secondary Materials delivered
hereunder does not meet the requirements of Section 6.1, Stillwater shall have
the absolute right (a) to refuse to accept that particular Lot of Secondary
Materials for processing and refining, in which event Stillwater shall so notify
Power Mount within three (3) Business Days of Stillwater's receipt of such Lot;
or (b) with respect to a Lot that does not meet the requirements of Section
6.1(iii), to accept, process and refine the Lot and to charge Power Mount [**]
per pound of Secondary Material to cover additional costs of processing.  If
Stillwater refuses to accept any Lot, Power Mount will promptly remove that Lot
from the Facility at Power Mount's sole expense.  No payment will be due from
Stillwater for any Lot that Stillwater rejects pursuant to Section 6.2.  To the
extent Stillwater has prepaid for the Metal estimated to be contained in such
Lot, such amount will be deducted from future payments owed Power Mount and, if
payments owed to Power Mount within three months after such rejection are
insufficient to repay Stillwater the amount of such prepayment, Power Mount
shall thereupon pay Stillwater all amounts remaining due.


7.
PROCESSING.



7.1           Processing of Secondary Materials.  Subject to the limitations set
forth in Sections 4, 5 and 6, Stillwater will take delivery and possession at
the Facility of the Secondary Materials provided by Power Mount under this
Agreement.


7.2           Smelter Capacity.  On any occasion during the term of this
Agreement that Stillwater's Facility is shut down for any reason, Stillwater may
delay the processing of any Secondary Materials and will promptly notify Power
Mount of any such event.  Stillwater shall have no liability to Power Mount due
to such shutdown if such shutdown (i) is for any reason and Stillwater has
delivered to Power Mount not less than sixty (60) days prior written notice of
such shutdown, and provided further that Stillwater complies with all of its
obligations under this Agreement with respect to any Secondary Materials
previously shipped to Stillwater and any Secondary Materials shipped to
Stillwater pursuant to this Section 7.2, or (ii) results from an event of Force
Majeure.  If Stillwater has notified Power Mount that a shutdown will occur for
a reason other than an event of Force Majeure, then upon receipt of such
notification, Power Mount will ship to Stillwater only the number of outstanding
Offered Ounces due Stillwater.  Power Mount will make no other shipments of
Secondary Materials to Stillwater until such time as Power Mount receives
written notification from Stillwater to resume shipments.  During the period
when pursuant to this Section 7.2 Power Mount may not send shipments to
Stillwater, Power Mount shall be free to send Secondary Materials to a third
party for processing,


8.
WEIGHING; SAMPLING; ASSAYING; COMMINGLING.



8.1           Weighing; Representation.  Power Mount reserves the right, at its
expense, to have its representative present to observe the process of the
preliminary weighing of each Lot and the collecting of samples for assaying.  If
Power Mount has elected to have its representative present at weighing and
sampling, then the weighing of such Lot and the collection of the samples from
such Lot shall not occur until Power Mount's representative has arrived at the
Facility.  Such representative must arrive at the Facility on the day that
Stillwater has indicated that it will conduct the sampling of that particular
Lot; provided that Stillwater has given Power Mount at least three (3) Business
Days' notice of such date.

 
7

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED




8.2           Preliminary Ounces.  Within two (2) Business Days following
delivery of the Lot at the Facility, Stillwater will weigh and test the
preliminary content of such Lot.  If the number of troy ounces of each Metal as
determined by Stillwater on receipt differs by [**] or more from the Estimated
Ounces of each Metal as determined and set forth on the Lot Verification Form by
Power Mount (a "Material Weight Variance"), Stillwater will promptly notify
Power Mount of such Material Weight Variance.  The Preliminary Ounces of each
Metal shall equal the Estimated Ounces of each Metal unless there is a Material
Weight Variance, in which case the Preliminary Ounces of each Metal shall be as
determined by Stillwater pursuant to this Section 8.2.


8.3           Sampling; Final Dry Lot Weight; Final Assays.  Stillwater will
sample each Lot for moisture content and for assaying.  Within fifteen (15) days
after the date of Power Mount's delivery of the particular Lot, Stillwater will
send a Sample Split to Power Mount and a Sample Split to the Stillwater Mining
Laboratory, and Stillwater will retain a Sample Split on file at the Facility
for use as an umpire sample (if needed).  Within thirty (30) days after the date
of Power Mount's delivery of the particular Lot, Stillwater will determine and
provide Power Mount with final notice of the Final Dry Lot Weight.  Each Lot
received by Stillwater will be considered complete and separate for sampling
purposes under this Agreement, Stillwater will keep a separate record of the
specific procedures performed in sampling the Secondary Materials supplied by
Power Mount.  If, pursuant to Section 3.4, Power Mount has elected to exchange
assays, Stillwater will exchange assays with Power Mount to determine the Final
Assay results and the number of Final Ounces for such Lot in accordance with
Section 8.4.  If Power Mount has elected not to exchange assays for a Lot, no
assay exchange will be conducted for such Lot; Stillwater will determine and
provide Power Mount with the Final Assay results and the number of Final Ounces
for such Lot.


8.4           Exchange Procedure.  If Power Mount has elected to have an assay
exchange for a particular Lot, the Parties shall exchange the results of their
respective completed assays by registered mail on an agreed upon date which
shall be no later than thirty-five (35) days after the date of Power Mount's
delivery of that Lot to the Facility, and the Parties shall confirm such assays
by an exchange of facsimiles on the next Business Day.  The Platinum, Palladium,
and Rhodium assays in the samples shall be reported on a dry basis calculated to
four significant figures following a minimum drying period of two (2) hours at a
temperature of 120 to 125 degrees Celsius.  The splitting limit with respect to
Platinum and Palladium shall be [**] relative to the Platinum or Palladium
content (as applicable) as assayed by Stillwater, and the splitting limit with
respect to Rhodium shall be [**] relative to the Rhodium content as assayed by
Stillwater.  If the Parties' assays with respect to a particular Metal are
within the applicable splitting limit, the Final Assay for such Metal contained
in such Lot shall be calculated as the arithmetic mean of the Metal content in
the two exchanged assays.  If the Parties' assays for a particular Metal are not
within the applicable splitting limit, the Parties shall cooperate in good faith
to reach an agreement with respect to the final settlement figures.  If such an
agreement cannot be reached within two (2) Business Days after the exchange of
the Parties' Results.  Stillwater shall send the retained Sample Split for that
Lot to an Umpire for independent analysis.  The Umpire shall be selected from
among the analysts listed on Appendix C on a rotating basis, sampled Lot by
sampled Lot.  The Umpire will provide its analysis (on a dry weight basis
determined on a pulverized sample) of the Metal or Metals for which a final
settlement figure was not reached by the Parties.  The final settlement figures
shall then be calculated based on a comparison of the assays of the individual
Metal as assayed by each of the Parties (each, a "Party Result") and by the
Umpire (the "Umpire Result"), in each case expressed in troy ounces per dry
Short Ton calculated to four significant figures.  If the Umpire Result is
between the two Party Results, then the arithmetic mean of the Umpire Result and
the Party Result which is closer to the Umpire Result will be the Final Assay
for such Metal in such Lot.  If the Umpire Result is higher than the higher of
the two Party Results or lower than the lower of the two Party Results, then the
Party Result which is closer to the Umpire Result will be the Final Assay for
such Metal in such Lot.  For each Metal, the Umpire's costs of analyzing the
samples will be born (i) by the Party whose Party Result for such Metal is
further from the Umpire Result for such Metal or (ii) if the Umpire Result for
such Metal is the exact arithmetic mean of the two Party Results for such Metal,
by both Parties equally.

 
8

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED




8.5           Commingling.  Stillwater shall have the right to commingle in the
Facility any Secondary Materials from Power Mount with any other materials,
provided that the commingling occurs only after the Secondary Materials have
been weighed and sampled by Stillwater.


9.
PAYMENT; SECURITY INTEREST.



9.1           Payment Based on a Percentage of Final Lot Values.  Power Mount
will receive payment for a Lot of Secondary Materials in an amount equal to [**]
of the sum of the Final Lot Values.


9.2           First Prepayment.  Within one (1) Business Day following receipt
of a Metal Purchase Form from Power Mount, Stillwater will forward a prepayment
of estimated amounts due under this Agreement for the Offered Ounces of Metal (a
"First Prepayment") via wire transfer to Power Mount.  The amount of the First
Prepayment due Power Mount for such Offered Ounces shall equal (i) [**]% of the
sum of the Offered Metal Values for each Metal, less (ii) the First Prepayment
Finance Charge.


9.3           Second Prepayment.  Within one (1) Business Day following
Stillwater's acceptance of a Lot at the Facility, Stillwater will forward
payment of the balance of the amount estimated to be due Power Mount for a Lot
of Secondary Materials (the "Second Prepayment") via wire transfer to Power
Mount.  The Second Prepayment shall be calculated as follows:


(i)             the sum of the Preliminary Lot Values for each Metal in such Lot
multiplied by [**]%; less


(ii)            the Allocated Portion of the First Prepayment; less


(iii)           the Allocated Portion of the First Prepayment Finance Charge;
less


(iv)           the Second Prepayment Finance Charge; less


(v)            any charges pursuant to Sections 6.2.


Attached as Appendix D is a sample calculation of a Second Prepayment and Second
Prepayment Finance Charge.

 
9

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED




9.4           Calculation of Final Prepayment.  Within two (2) Business Days
following notice to Power Mount of the Final Lot Value for a Lot of Secondary
Materials, Stillwater will forward the final prepayment due Power Mount for such
Lot (the "Final Prepayment") via wire transfer to Power Mount.  The Final
Prepayment or credit shall be calculated as follows:


(i)             the sum of the Final Lot Values for each Metal in such Lot
multiplied by [**]%; less


(ii)            the Allocated Portion of the First Prepayment; less


(iii)           the Allocated Portion of the First Prepayment Finance Charge;
less


(iv)           the Second Prepayment; less


(v)            the Second Prepayment Finance Charge; less


(vi)           the Final Prepayment Finance Charge; less


(vii)          any Section 3.2 losses or costs; less


(viii)         any applicable Umpire charges under Section 8.4; and plus


(ix)           any Section 3.2 gains.


Attached as Appendix D is a sample calculation of a Final Prepayment and Final
Prepayment Finance Charge.  If the calculation of the Final Prepayment pursuant
to this Section 9.4 results in a negative number such that Stillwater has
overpaid for a given Lot, such amount will be deducted from future amount(s)
owed to Power Mount, and, if payments owed to Power Mount within three months
after such overpayment are insufficient to repay Stillwater the amount of such
overpayment, Power Mount shall thereupon pay Stillwater all amounts remaining
due.


9.5           Maximum Prepayments; Obligation to Make Prepayment May Be
Suspended or Terminated by Stillwater.  Stillwater shall not be obligated to
prepay Power Mount for any Metal in excess of the quantities that Power Mount
may deliver pursuant to Section 5.  Notwithstanding Sections 9.2, 9.3 or 9.4
above, Stillwater may elect to suspend or terminate prepayments to Power Mount
at any time during this Agreement for whatever reason.  If Stillwater does
suspend or terminate prepayments, Stillwater will forward payment for each Lot
of Secondary Material to Power Mount in one payment of an amount equal to [**]%
of the Final Lot Value within one (1) Business Day following the Value Date.


9.6           Security Interest.  As security for all obligations of Power Mount
under this Agreement, Power Mount hereby assigns, pledges and grants a
continuing and unconditional security interest to Stillwater, its successors and
assigns, in and to all Secondary Materials, now owned or hereafter acquired by
Power Mount, or in which Power Mount has or hereafter acquires any interest,
wherever located.

 
10

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED




10.
PUBLICITY; CONFIDENTIALITY.



10.1         Publicity.  Neither Stillwater nor Power Mount will issue or
approve an advertisement, promotional material, news release or other form of
publicity concerning this Agreement or the transactions contemplated herein
without the prior approval of the other Party as to the content of such
advertisement, promotional material, news release or publicity and the timing of
its release, which approval will not be unreasonably withheld or delayed.


10.2         Confidentiality.  Each Party will treat all information, documents
and other materials provided by the other Party hereunder as confidential and
proprietary information of the disclosing Party, and the receiving Party agrees
to maintain in confidence all such confidential information and will not divulge
such confidential information in whole or in part to any third party other than
its legal and financial advisors and except as required by law or regulation.


11.
REPRESENTATIONS AND WARRANTIES.



11.1         Representations and Warranties of Stillwater.


11.1.1     Organization, Good Standing and Qualification.  Stillwater is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.  Stillwater has all requisite corporate power and
authority to own its property and assets and to carry on its business as now
conducted and as currently proposed to be conducted.  Stillwater is duly
qualified to transact business and is in good standing in each other
jurisdiction in which the failure to so qualify would have a material adverse
effect on Stillwater.  Stillwater has the power and authority to execute,
deliver and perform its obligations under this Agreement.


11.1.2     Authorization.  All corporate action on the part of Stillwater, its
officers, directors and stockholders necessary (a) for the authorization,
execution and delivery (or acceptance, as the case may be) of this Agreement and
(b) for the performance of all obligations of Stillwater hereunder has been
taken.  This Agreement constitutes a valid and legally binding obligation of
Stillwater, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium and other laws of general application affecting enforcement of
creditors' rights generally, and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.


11.1.3      No Conflicts.  The execution, delivery and performance of this
Agreement will not (a) violate any provision of law or statute or any order of
any court or other governmental authority binding on Stillwater; (b) contravene
or conflict with Stillwater's certificate of incorporation or bylaws; or (c)
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute (with due notice or lapse of time or both) a
default, or result in the creation of any lien upon any of the properties or
assets of Stillwater, under any indenture, mortgage, lease agreement or other
agreement or instrument to which Stillwater is a party or by which it or any of
its property is bound or affected, except, for purposes of this clause (c), such
conflict, breach or default as to which requisite waivers or consents shall have
been obtained by Stillwater and delivered to Power Mount or which would not
reasonably be expected to have a material adverse effect on Stillwater.

 
11

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED




11.2         Representations and Warranties of Power Mount.


11.2.1     Organization, Good Standing and Qualification.  Power Mount is a
corporation duly organized, validly existing and in good standing under the laws
of the Commonwealth of Kentucky.  Power Mount has all requisite corporate power
and authority to own its property and assets and to carry on its business as now
conducted and as currently proposed to be conducted.  Power Mount is duly
qualified to transact business and is in good standing in each other
jurisdiction in which the failure to so qualify would have a material adverse
effect on Power Mount.  Power Mount has the power and authority to execute,
deliver and perform its obligations under this Agreement.


11.2.2     Authorization.  All corporate action on the part of Power Mount, its
officers, directors and stockholders necessary (a) for the authorization,
execution and delivery (or acceptance, as the case may be) of this Agreement and
(b) for the performance of all obligations of Power Mount hereunder has been
taken.  This Agreement constitutes a valid and legally binding obligation of
Power Mount, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium and other laws of general application affecting enforcement of
creditors' rights generally, and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.


11.3         No Conflicts.  The execution, delivery and performance of this
Agreement will not (a) violate any provision of law or statute or any order of
any court or other governmental authority binding on Power Mount; (b) contravene
or conflict with Power Mount's certificate of incorporation or bylaws; or (c)
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute (with due notice or lapse of time or both) a
default, or result in the creation of any lien upon any of the properties or
assets of Power Mount, under any indenture, mortgage, lease agreement or other
agreement or instrument to which Power Mount is a party or by which it or any of
its property is bound or affected, except, for purposes of this clause (c), such
conflict, breach or default as to which requisite waivers or consents shall have
been obtained by Power Mount and delivered to Power Mount or which would not
reasonably be expected to have a material adverse effect on Power Mount.


12.
EVENTS OF DEFAULT.



The occurrence at any time with respect to a Party of any of the events set
forth in this Section 12 shall constitute an event of default (an "Event of
Default") with respect to such Party.


12.1         Failure to Pay.  Failure by the Party to make, when due, any
payment under this Agreement required to be made by it if such failure is not
remedied on or before the third Business Day after notice of such failure is
given to the Party.


12.2         Breach of Agreement.  Failure by the Party to comply with or
perform any material agreement or obligation (other than an obligation to make
payment under this Agreement) to be complied with or performed by the Party in
accordance with this Agreement if such failure is not remedied on or before the
thirtieth day after notice of such failure is given to the Party.

 
12

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED




12.3         Breach of Representations and Warranties.  Any representation or
warranty made by the Party contained in this Agreement was when given false or
misleading in any material respect (provided, however, if any representation or
warranty that is qualified by materiality, including with reference to a
material adverse effect, shall prove to be false or misleading in any respect,
the same shall be an Event of Default hereunder);


12.4         Bankruptcy.  The Party (i) is dissolved (other than pursuant to a
consolidation, amalgamation or merger); (ii) admits in writing its inability
generally to pay its debts as they become due; (iii) makes a general assignment
for the benefit of creditors; (iv) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors'
rights, or a petition is presented for is winding-up or liquidation, and in the
case of any such proceeding or petition instituted or presented against it, such
proceeding or petition is not dismissed, discharged, stayed or restrained in
each case within 60 days of the institution or presentation thereof; (v) has a
resolution passed for its winding-up or liquidation (other than pursuant to a
consolidation, amalgamation or merger); (vi) seeks or becomes subject to the
appointment of an administrator, receiver, trustee or custodian or other similar
official for it or for all or substantially all of its assets; (vii) has a
secured party take possession of all or substantially all its assets or has a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all its assets and such
secured party maintains possession or any such process is not dismissed,
discharged, stayed or restrained, in each case, within 30 days thereafter; or
(viii) takes any action in furtherance of or indicating its consent to approval
of or acquiescence in any of the foregoing acts.


13.
TERMINATION.



13.1         Event of Default.  If at any time an Event of Default with respect
to a Party has occurred and is then continuing, the other Party may, in addition
to any other remedies available to such Party, terminate this Agreement by
sending written notice of termination to the defaulting Party, which notice
shall be effective, subject to Section 13.3, upon receipt by the defaulting
Party.


13.2         Termination by Stillwater.  Stillwater may terminate this Agreement
by sending written notice of termination to Power Mount if (i) Power Mount has
failed to deliver at least [**] Short Tons per month for at least two out of the
preceding three months, or (ii) Stillwater, in its sole discretion, has
determined that the processing of Secondary Materials conflicts with
Stillwater's processing or production goals.  Notice of termination pursuant to
this Section 13.2 shall be effective, subject to Section 13.3, upon the
ninetieth (90th) day following Power Mount's receipt of such notice.


13.3         Effect of Notice of Termination.  Upon notice of termination, Power
Mount will make no other shipments of Secondary Materials to
Stillwater.  Subject to Sections 4, 5 and 6 hereof, Stillwater shall process all
Secondary Materials that Power Mount had invoiced or shipped to Stillwater prior
to termination.  Until such time as all Secondary Materials delivered to
Stillwater have been processed by Stillwater and payment for same has been
received by Power Mount, this Agreement will continue in full force and effect.

 
13

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED




13.4         Survival.  The provisions of Sections 4.3, 10, 13.3 and 15 will
survive termination.


14.
ENTIRE AGREEMENT.



This Agreement represents the complete agreement between the Parties hereto and
supersedes all prior or contemporaneous oral or written agreements between Power
Mount and Stillwater to the extent they relate in any way to the subject matter
hereof


15.
RELATIONSHIP OF THE PARTIES.



Nothing contained in this Agreement shall be deemed to constitute either Party
the partner of the other, nor, except as otherwise herein expressly provided, to
constitute either Party the agent or legal representative of the other, nor to
create any fiduciary relationship between them.  It is not the intention of the
Parties to create, nor shall this Agreement be construed to create, any mining,
commercial or other partnership.  Neither Party shall have any authority to act
for or to assume any obligation or responsibility on behalf of the other Party,
except as otherwise expressly provided herein.  Each Party shall be responsible
only for its obligations as herein set out and shall be liable only for its
share of the costs and expenses as provided herein.  Each Party shall indemnify,
defend and hold harmless the other Party, its directors, officers, employees,
agents and attorneys from and against any and all losses, claims, damages and
liabilities claimed by any third party or parties arising out of any act or any
assumption of liability by the indemnifying Party, or any of its directors,
officers, employees, agents and attorneys done or undertaken, or apparently done
or undertaken, on behalf of the other Party, except pursuant to the authority
expressly granted herein or as otherwise agreed in writing between the Parties.


16.
FORCE MAJEURE.



16.1         Definition.  The term "Force Majeure" as employed herein, shall
mean acts of God, strikes, insurrections, lockouts or other labor or industrial
disturbances, unavoidable accidents, uncontrollable delays in transportation,
compliance with any state or federal laws, regulations or requirements
(expressly including inability to obtain necessary governmental approvals,
licenses or permits on reasonably acceptable terms), inability to obtain timely
refining of materials, actions of any competent governmental authority or
agency, court orders, future orders of any regulatory body having jurisdiction,
acts of the public enemy, terrorist acts, wars (declared or undeclared), riots,
sabotage, blockades, embargoes, shortages of or inability to secure fuel, power,
contractors, labor, raw materials, railroad or transport facilities, failure of,
damage to or destruction of machinery, plant and equipment, earthquakes,
snowslides, landslides, lightning, weather conditions materially preventing or
impairing work, fires, storms, floods, washouts and explosions, or other matters
beyond the reasonable control of the Party obligated to perform, whether similar
to matters herein specifically enumerated or not; provided, however, that
performance shall be resumed within a reasonable period of time after such cause
has been removed; and provided further that neither Party shall be required
against its will to adjust any labor dispute or to question the validity of or
to refrain from judicially testing the validity of any federal, state or local
order, regulation or statute.

 
14

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED




16.2         Effect of Occurrence.  If either Party is rendered unable, wholly
or in part, by Force Majeure applying to it, to carry out its obligations under
this Agreement, it is agreed that such obligations of such Party, so far as they
are affected by such Force Majeure, shall be suspended during the continuance of
any inability so caused, but for no longer period, and that the various periods
and terms provided for herein shall be extended for a period equivalent to such
period of Force Majeure; provided, however, that if the time requirements set
forth in Section 3.2 for any Value Date cannot be met because of an event of
Force Majeure declared by Stillwater, such Value Date shall be extended to a
date following the termination of such event of Force Majeure in accordance with
Stillwater's best estimate of the duration of such event of Force Majeure, and
[Stillwater] shall bear the costs associated with such extension of the Value
Date.  The Party claiming that an event of Force Majeure has occurred will
promptly notify the other Party of the commencement and termination of any event
of Force Majeure.


17.
NO IMPLIED COVENANTS.



There are no implied covenants contained in this Agreement other than those of
good faith and fair dealing.


18.
MISCELLANEOUS.



18.1         Assignment.  This Agreement shall bind and inure to the benefit of
and be enforceable by the Parties hereto and may not be assigned by either Party
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld.  Notwithstanding the foregoing, the consent of Power
Mount shall not be required with respect to (a) any assignment by Stillwater to
provide security in connection with any financing, expressly including, by way
of example and not limitation, assignments of royalty, overriding royalties or
net profits interests or production payments, or (b) any merger, consolidation
or other reorganization or transfer by operation of law involving Stillwater or
any purchase or sale of substantially all of the assets of Stillwater, provided
that, as to this clause (b), Stillwater notifies Power Mount of the assignment
and the name and address of the assignee,


18.2         Amendment and Waiver.  Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against either Party unless such modification, amendment or waiver is
approved in writing by the Parties hereto, The failure by either Party to demand
strict performance and compliance with any part of this Agreement shall not be
deemed to be a waiver of the rights of such Party under this Agreement or by
operation of law.  Any waiver by either Party of a breach of any provision of
this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.

 
15

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED




18.3         Notices.  Unless otherwise stated in this Agreement, all notices,
demand or other communications to be given or delivered for any reason under any
of the provisions of this Agreement shall be in writing and shall be deemed to
have been given when delivered personally to the recipient, or upon receipt by
the recipient if sent by reputable overnight courier service (charges prepaid)
or five (5) days after being mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, or sent via telecopier
during normal business hours (and the day following receipt if not during normal
business hours).  Such notices, demands and other communications shall be sent
to the Parties at the following addresses:


If to Stillwater:
Stillwater Mining Company
 
1321 Discovery Drive
 
Billings, Montana 59102
 
Attn: Metals Accounting Department
   
Phone:
406-373-8711 or 406-373-8876
   
Facsimile: 
406-373-8703
       
With copies to:
Stillwater Mining Company
 
1321 Discovery Drive
 
Billings, Montana 59102
 
Attn: Smelter Manager
 
Phone: 406-322-8901
 
Facsimile:
 
406-322-5975
 
Attn: Secondary Business Supervisor
 
Phone: 406-322-8904
 
Facsimile:
 
406-322-5975
       
In the event of
Stillwater Mining Company
notices sent pursuant
1321 Discovery Drive
to Section 12 and
Billings, Montana 59102
Section 13, with
Attn: General Counsel
copies to:
 
Phone:
406-373-8712
 
Facsimile: 406-373-8701
       
If to Power Mount:
Power Mount Incorporated
 
1041 Highway 192
 
Somerset, KY 42501
 
Attn: Paul Meece, President
   
Phone:
606-678-5584
   
Facsimile:
606-679-4188



18.4         Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in an respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement in such jurisdiction or affect the validity, legality or
enforceability of any provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.


18.5         Governing Law.  The Parties are domiciled in two different
states.  In order to create greater certainty with respect to their legal rights
and obligations under this Agreement, the Parties desire to adopt as the
substantive law of this Agreement the laws of a state that has a well developed
commercial law and precedent and that is not the domicile of either party.  The
Parties hereby agree that this Agreement shall be construed in accordance with
the laws of the State of Missouri as though this Agreement were performed in
full in the State of Missouri, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Missouri or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Missouri.

 
16

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED




18.6         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.


18.7         Waiver of Jury Trial; Jurisdiction.  Any controversy or claim
between the parties arising out of or relating to this Agreement or any
agreements or instruments relating hereto or delivered in connection herewith
shall be tried to a court and not a jury.  Each party waives its rights to a
jury.


18.8         Construction.  The Parties agree that any rule of construction to
the effect that ambiguities are to be resolved against the drafting party shall
not be applied in the construction or interpretation of this Agreement.  The
Parties acknowledge that each of them has had the benefit of legal counsel of
its own choice and has been afforded an opportunity to review this Agreement
with its legal counsel and that this Agreement shall be construed as if jointly
drafted by Stillwater and Power Mount.


[REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK]

 
17

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED




IN WITNESS WHEREOF, the Parties have executed this instrument effective as of
the date first above written.


STILLWATER MINING COMPANY
POWER MOUNT INCORPORATED
                         
By: 
    By:     
Name: John R. Stark
 
Name: Paul Meece
 
Title: Vice President
 
Title: President
 


 
18

--------------------------------------------------------------------------------

 



CONFIDENTIAL TREATMENT REQUESTED




APPENDIX A
Metal Purchase Form



--------------------------------------------------------------------------------

 
Date: 
     
(month/day/year)(e.g. 07/0412005)
 



Pursuant to Section 3.1 of the Amended and Restated Secondary Materials
Processing Agreement, dated June 7, 2005, Power Mount hereby agrees to sell and
Stillwater hereby agrees to purchase the following Offered Ounces of Metal:


INFORMATION PROVIDED BY POWER MOUNT
INFORMATION PROVIDED BY STILLWATER
(A)
(B)
When Firm
(C)
(A) x (C)
Offered Ounces of Metal
Estimated Delivery Date to Stillwater
Price is to Be Determined
N = Now
D = Upon Delivery
F = Upon Final Assay
Purchase Price
Offered Metal Values
Pt ounces:
       
Pd ounces:
       
Rh ounces:
                 
Pt ounces:
       
Pd ounces:
       
Rh ounces:
                 
Pt ounces:
       
Pd ounces:
       
Rh ounces:
       



(1)
Estimated Delivery Date to Stillwater cannot exceed more than 60 calendar days
from the date of this Metal Purchase Form.



(2)
Purchase Price will equal the Firm Price if Power Mount has elected to have the
Firm Price set immediately.

 

POWER MOUNT INCORPORATED   STILLWATER MINING COMPANY                          
By:
   
By:
     
    Power Mount Representative
   
    Stillwater Representative
             
Date:
     
Date:
     



Fax to : SMC Metals Accounting Dept. - Fax No. 406-373-8703

 
A-1

--------------------------------------------------------------------------------

 




CONFIDENTIAL TREATMENT REQUESTED




APPENDIX B
Stillwater/Power Mount Lot Verification Form


INFORMATION PROVIDED BY POWER MOUNT:
 
1.             Current Date
1.
2.             Estimated Date of Arrival at Stillwater
2.
3.             Power Mount Lot No.
3.
4.             Type of Secondary Materials (please describe)
4.
5.             Estimated Lot Weight (in Short Tons)
5.
6.             Representative to be Present for Sampling (Yes or No)
 
6.
7.             Exchange of Assays (Yes or No)
7.
8.             Estimated PGM Assays (in Troy Ounces per Short Ton)
 
8.a.          Platinum
8.a.
8.b.          Palladium
8.b.
8.c.          Rhodium
8.c.
9.             Estimated Ounces in Lot
 
9.a.          Platinum
9.a.
9.b.          Palladium
9.b.
9.c.          Rhodium
9.c.
INFORMATION PROVIDED BY STILLWATER
 
10.           Stillwater Lot No.
10.
11.           Metal Purchase Form Number
11.
12.           Purchase Price per Troy Ounce (in US Dollars)
 
12.a.        Platinum
12.a.           $
12.b.        Palladium
12.b.           $
12.c.        Rhodium
12.c.           $
13.           Preliminary Lot Value Calculation:
 
13.a.        Platinum (12.a. x 9.a.*)
13.a.           $
13.b.        Palladium (12.b. x 9.b.*)
13.b.           $
13.c.        Rhodium (12.c. x 9.c. )
13.c.           $
13.d.        Preliminary Lot Value (total 13.a., 13.b. and 13.c.))
13.d.           $
14.           Value Date
 
15.           Lot Accepted/Rejected
 



*
Unless there is a Material Weight Variance, in which case the Preliminary Ounces
as determined by Stillwater will be used to calculate the Preliminary Lot Value.



BEFORE SHIPPING, FAX TO:
£
Smelter Manager
Fax No. 406-322-5975
£
Secondary Business Supervisor
Fax No. 406-322-5975
£
SMC Metals Accounting Dept.
Fax No. 406-373-8703
                 
Date:
     
Power Mount Representative
                       
Date:
     
Stillwater Representative
     


 
B-1

--------------------------------------------------------------------------------

 




CONFIDENTIAL TREATMENT REQUESTED

 
B-2

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED




APPENDIX C
Umpires - Selected by Rotation


A.H. Knight International Ltd
Eceleston Grange, Prescot Rd.
GB-WA 10 3BA St. Helens – Merseyside
Great Britain


Inspectorate Griffith Ltd
2 Perry Road, Witham
Essex, CM8 3TU
England, Great Britain


Le Doux & Company
359 Alfred Avenue
Teaneck, NJ 07666

 
C-1

--------------------------------------------------------------------------------

 




CONFIDENTIAL TREATMENT REQUESTED




APPENDIX D
Example — Payment Calculations


Pursuant to a Metal Purchase Form, Power Mount offers Metal to Stillwater with
an Offered Metal Value of $[**] and an Estimated Delivery Date of [**] days from
the date of the Metal Purchase Form. The Metal Purchase Form stated Offered
Ounces of [**] Platinum Ounces, [**] Palladium Ounces and [**] Rhodium Ounces
with a Purchase Price of $[**], $[**] and $[**] respectively. The delivery
occurs on the Estimated Delivery Dale and the shipment includes two lots.
Stillwater determines that the sum of the Preliminary Lot Values for Lot No. 1
is $[**], containing [**] Platinum Ounces, [**] Palladium Ounces and [**]
Rhodium Ounces. The sum of the Preliminary Lot Values for Lot No. 2 is $[**],
containing [**] Platinum Ounces, [**] Palladium Ounces and 15 Rhodium Ounces.
Stillwater's Cost of Borrowing at the time of the First Prepayment is [**]% and
at the time of the Second Prepayment and Final Prepayment is [**]%. The First
Prepayment is made [**] days prior to the estimated date of delivery. The Second
Prepayment is made on the [**] Business Day following receipt and acceptance of
the Lot. The Value Date is the [**] day following receipt and acceptance of the
Lot by Stillwater. There is no exchange of assays; therefore, the Final
Prepayment Date is [**] days following delivery of the Lot to Stillwater.


LOT NO. 1


First Prepayment. Stillwater would make a Prepayment to Power Mount calculated
as follows:


Offered Metal Value Multiplied by [**]%
$[**]   
           
Less:
 
First Prepayment Finance Charge
 
(product of (a) $[**], (b) [**] and [**])
[**] 
   
First Prepayment
$[**]   



LOT NO. 1 Second Prepayment. Stillwater would make a Second Prepayment to Power
Mount, calculated as follows:


Sum of the Preliminary Lot Values Multiplied by [**]%
$[**]   
   
Less:
 
Allocated Portion of First Prepayment
 
(product of (a) $[**] and (b) $[**])
[**] 
Allocated Portion of First Prepayment Finance Charge
 
(product of (a) $[**]/$[**] and (b) $[**])
[**] 
Second Prepayment Finance Charge
 
(product of (a) $[**], (b) [**]  and (c) [**])
[**] 
Charges pursuant to Section 6.2
[**] 
Second Prepayment
$[**]   


 
D-1

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED




LOT NO. 1 Final Prepayment. It is later determined that the sum of the Final Lot
Values is $[**], due to an adjusted Purchase Price related to the Rhodium of
$[**] per Ounce. The Final Prepayment owed to Power Mount would be calculated as
follows:


Sum of the Final Lot Values Multiplied by [**]%
$ [**]    
   
Less:
 
Allocated Portion of First Prepayment
[**] 
Allocated Portion of First Prepayment Finance Charge
[**] 
Second Prepayment
[**] 
Second Prepayment Finance Charge
[**] 
Final Prepayment Finance Charge
 
(product of (a)[**], (b) [**]  and (c) [**]/[**])
[**] 
Section 3.2 losses or costs
[**] 
Applicable Umpire charges under Section 8.4
[**] 
   
Plus:
 
Any Section 3.2 gains
[**] 
Final Prepayment
$[**]   



LOT 2


First Prepayment. The First Prepayment for LOT NO. 1 also includes the First
Prepayment for LOT NO. 2.


LOT NO. 2 Second Prepayment. Stillwater would make a Second Prepayment to Power
Mount, calculated as follows:


Sum of the Preliminary Lot Values Multiplied by [**]%
$[**]   
   
Less:
[**] 
Allocated Portion of First Prepayment
 
(product of (a) $[**]/$[**] and (b) [**])
 
Allocated Portion of First Prepayment Finance
[**] 
Charge
 
(product of (a) $[**]/$[**] and (b) $[**])
 
Second Prepayment Finance Charge
[**] 
(product of (a) $[**], (b) [**]and (a) [**]/[**])
 
Charges pursuant to Section 6.2
0
Second Prepayment
$[**]   


 
D-2

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED




LOT NO. 2 Final Prepayment. It is later determined that the sum of the Final Lot
Values is really $71,000. The Final Prepayment owed to Power Mount would be
calculated as follows:


Sum of the Final Lot Values Multiplied by [**]%
$ [**]    
   
Less:
 
Allocated Portion of First Prepayment
[**] 
Allocated Portion of First Prepayment Finance Charge
[**] 
Second Prepayment
[**] 
Second Prepayment Finance Charge
[**] 
Final Prepayment Finance Charge
 
(product [**](a)[**] (b)[**]and (c) [**]/[**]
[**] 
Section 3.2 losses or costs
[**] 
Applicable Umpire charges under Section 8.4
[**] 
   
Plus:
 
Any Section 3.2 gains
[**] 
Final Prepayment
$[**]   

 
 
D-3

--------------------------------------------------------------------------------